Exhibit 10.2

Execution Version

PURCHASE AND SALE AGREEMENT

Dated as of July 30, 2007,

by and between

ROYALTY SECURITIZATION TRUST I

and

ORTHOVITA, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I          DEFINITIONS

   2

Section 1.01

   Definitions    2

ARTICLE II         PURCHASE AND SALE OF ASSIGNED INTERESTS

   6

Section 2.01

   Purchase and Sale    6

Section 2.02

   Payments in Respect of the Assigned Interests    6

Section 2.03

   Purchase Price    6

ARTICLE III       REPRESENTATIONS AND WARRANTIES OF ORTHOVITA

   7

Section 3.01

   Organization    7

Section 3.02

   Corporate Authorization    7

Section 3.03

   Governmental Authorization    7

Section 3.04

   Solvency    7

Section 3.05

   Litigation    8

Section 3.06

   Compliance with Laws    8

Section 3.07

   Conflicts    8

Section 3.08

   Broker’s Fees    9

ARTICLE IV       REPRESENTATIONS AND WARRANTIES OF RST

   9

Section 4.01

   Organization    9

Section 4.02

   Corporate Authorization    9

Section 4.03

   Governmental Authorization    9

Section 4.04

   Litigation    9

Section 4.05

   Compliance with Laws    10

Section 4.06

   Broker’s Fees    10

Section 4.07

   Conflicts    10

Section 4.08

   No Short Position    10

Section 4.09

   Ownership    11

ARTICLE V         PROVISIONS RELATING TO ISSUANCE OF PURCHASE PRICE SHARES

   11

Section 5.01

   Representations and Warranties of Orthovita    11

Section 5.02

   Representations and Warranties of RST    17

Section 5.03

   Transfer Restrictions    18

ARTICLE VI       THE CLOSING; CONDITIONS TO CLOSING AND FUNDING

   19

Section 6.01

   Closing    19

Section 6.02

   Conditions Applicable to RST    19

Section 6.03

   Conditions Applicable to Orthovita    20

 

ii



--------------------------------------------------------------------------------

Section 6.04

   Termination of Security Interests    22

Section 6.05

   Further Assurances    22

ARTICLE VII     MISCELLANEOUS

   22

Section 7.01

   Survival    22

Section 7.02

   Specific Performance    23

Section 7.03

   Notices    23

Section 7.04

   Confidentiality    25

Section 7.05

   Successors and Assigns    25

Section 7.06

   Successors and Assigns    26

Section 7.07

   Expenses    26

Section 7.08

   Independent Nature of Relationship    26

Section 7.09

   Entire Agreement    26

Section 7.10

   Amendments; No Waivers    26

Section 7.11

   Interpretation    27

Section 7.12

   Headings and Captions    27

Section 7.13

   Counterparts; Effectiveness    27

Section 7.14

   Severability    27

Section 7.15

   Governing Law; Jurisdiction    27

Section 7.16

   Waiver of Jury Trial    28

Section 7.17

   Trustee Capacity    28

EXHIBITS

EXHIBITS

 

Exhibit A    Form of Assignment Agreement Exhibit B    Form of Consent and
Release Exhibit C    Form of Custodian Lockbox Agreement Letter Exhibit D   
Form of Custodian Wachovia Account Control Agreement Letter Exhibit E    Form of
Securities Disposition Agreement Exhibit F    Form of UCC-3 Termination
Statement Exhibit G    Form of Legal Opinion of Counsel to Orthovita Exhibit H
   Form of Legal Opinion of New York Counsel to RST Exhibit I    Form of Legal
Opinion of Delaware Counsel to RST

SCHEDULES

 

Schedule 5.01(b)    Capitalization Schedule 5.01(d)    Material Changes Schedule
5.01(i)    Patents and Trademarks Schedule 5.01(t)    Material Contracts
Schedule 5.01(v)    Restrictions on Subsidiaries

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (as amended, supplemented or otherwise modified
from time to time, this “Agreement”) is made and entered into as of July 30,
2007, by and between ROYALTY SECURITIZATION TRUST I, a Delaware statutory trust
(“RST”), and ORTHOVITA, INC., a Pennsylvania corporation (“Orthovita”).

RECITALS:

WHEREAS, Orthovita, Vita Special Purpose Corp., a Delaware corporation and
wholly-owned indirect subsidiary of Orthovita (“VSP”), and Paul Royalty Fund,
L.P., a Delaware limited partnership formerly known as Paul Capital Royalty
Acquisition Fund, L.P. (“PRF”), entered into the Revenue Interests Assignment
Agreement, dated as of October 16, 2001 (the “RIAA”), pursuant to which PRF
purchased the Assigned Interests (as hereinafter defined) from VSP;

WHEREAS, to secure its obligations under the RIAA, VSP entered into the Security
Agreement, dated as of October 16, 2001 (the “Security Agreement”) by and
between VSP and PRF providing for, among other things, the grant by VSP in favor
of PRF of a valid, continuing, perfected lien on and security interest in, the
Assigned Interests and the other collateral described therein;

WHEREAS, to perfect the security interest granted under the Security Agreement
over accounts of Orthovita at Wachovia Bank, National Association, PRF,
Orthovita and Wachovia Bank, National Association entered into the Deposit
Account Control Agreement dated as of November 24, 2004 (the “Wachovia Account
Control Agreement”);

WHEREAS, pursuant to the terms of the RIAA, Orthovita, VSP, PRF and JPMorgan
Chase Bank National Association (the “Lockbox Bank”) entered into the Deposit
and Account Control Agreement dated as of November 15, 2004 (the “Lockbox
Agreement”), under which various accounts were established for the benefit of
VSP and PRF to receive payments payable to VSP under Distribution Agreements and
License Agreements (as such terms are defined in the RIAA);

WHEREAS, pursuant to and as set forth in the Securitization Transfer Documents
(as hereinafter defined), (i) PRF sold, transferred, conveyed and assigned the
Assigned Interests and its rights under the Security Agreement to Royalty
Financial Company LLC, a Delaware limited liability company (“RFC”), (ii) RFC
Transferred (as hereinafter defined) the Assigned Interests to RST, and
(iii) RST granted to the Indenture Trustee (as hereinafter defined) for the
benefit of its secured parties, a security interest in all of RST’s right, title
and interest relating to the Assigned Interests, whether then owned or
thereafter acquired;

WHEREAS, PRF and Deutsche Bank Trust Company Americas, as Custodian (the
“Custodian”), entered into the Lockbox Assignment Agreement, dated as of
December 9, 2004, pursuant to which PRF assigned to the Custodian all of PRF’s
right, title and interest in and to the Lockbox Agreement and the Wachovia
Account Control Agreement;



--------------------------------------------------------------------------------

WHEREAS, RFC is a wholly-owned subsidiary of PRF and RFC is the sole beneficial
owner of the trust beneficial interest in RST; and

WHEREAS, RST wishes to sell, assign, convey and transfer to Orthovita, and
Orthovita wishes to purchase from RST, the Assigned Interests, upon and subject
to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The following terms, as used herein, shall have the following meanings:

“Advance Payment Amount” shall have the meaning given to such term in the RIAA.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Assigned Interests” shall have the meaning given to such term in the RIAA.

“Assignment” shall mean the Assignment Agreement between RST, RFC and PRF, as
assignors, and Orthovita, as assignee, substantially in the form of Exhibit A.

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the City of New York, or any day on which
banking institutions located in the City of New York are required by law or
other governmental action to close.

“Closing” shall have the meaning set forth in Section 6.01.

“Closing Date” shall mean July 30, 2007.

“Closing Documents” shall mean collectively, (i) the Assignment, (ii) the UCC-3,
(iii) the Custodian Lockbox Agreement Letter and (iv) the Custodian Wachovia
Account Control Agreement Letter, (v) the Consent and Release, and (vi) the
Securities Disposition Agreement.

 

2



--------------------------------------------------------------------------------

“Common Stock” shall mean the common stock, par value $.01 per share, of
Orthovita.

“Confidential Information” shall have the meaning set forth in Section 7.04(a).

“Consent and Release” shall mean the Consent and Release to be executed by RST,
RFC, PRF, VSP, VLI and Orthovita in substantially the form of Exhibit B.

“Custodian” shall have the meaning set forth in the recitals to this Agreement.

“Custodian Lockbox Agreement Letter” shall mean the letter from the Custodian to
the Lockbox Bank substantially in the form of Exhibit C.

“Custodian Wachovia Account Control Agreement Letter” shall mean the letter from
the Custodian to Wachovia Bank, National Association, substantially in the form
of Exhibit D.

“Dollars”, “$” or “US$” shall mean the freely transferable lawful money of the
United States.

“Evaluation Date” shall have the meaning set forth in Section 5.01(l).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“GAAP” shall have the meaning set forth in Section 5.01(c).

“Government Authority” means any government, court, regulatory or administrative
agency or commission, or other governmental authority, agency or
instrumentality, whether federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office, the U.S.
Food and Drug Administration, the U.S. National Institute of Health or any other
government authority located in North America.

“Indenture” shall mean the Indenture dated as of December 9, 2004, between RST,
as issuer, and Deutsche Bank Trust Company Americas, as Indenture Trustee
thereunder.

“Indenture Trustee” shall mean Deutsche Bank Trust Company Americas, as
Indenture Trustee under the Indenture.

“Insolvent” shall mean, with respect to Orthovita and VSP, as applicable, a
financial condition such that Orthovita’s or VSP’s respective debts (in the case
of Orthovita, on a consolidated basis) are greater than the fair market value of
Orthovita’s or VSP’s tangible and intangible assets (in the case of Orthovita,
on a consolidated basis), respectively. For purposes of the foregoing, fair
market value shall be the amount reasonably calculated by Orthovita’s Board of
Directors or a duly appointed committee thereof.

“Intellectual Property Rights” shall have the meaning set forth in
Section 5.01(i).

 

3



--------------------------------------------------------------------------------

“Knowledge” shall mean, with respect to either party to this Agreement, the
actual knowledge of an executive officer of such party relating to a particular
matter.

“Liens” shall mean all liens, encumbrances, security interests, mortgages or
charges of any kind.

“Lockbox Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Lockbox Bank” shall have the meaning set forth in the recitals to this
Agreement.

“Material Adverse Change” shall mean, with respect to Orthovita, a material
adverse change in the business, operations, assets or financial condition of
Orthovita and its subsidiaries, taken as a whole, after the date hereof, other
than losses incurred by Orthovita in the ordinary course of business.

“Material Adverse Effect” shall mean (i) a Material Adverse Change, (ii) a
materially adverse effect on the validity or enforceability of this Agreement or
any of the Closing Documents (other than by virtue of a breach of a
representation or warranty of a party other than Orthovita or VSP contained
within this Agreement or any of the Closing Documents), or (iii) a material
adverse effect on the ability of Orthovita to perform any of its material
obligations under this Agreement or any of the Closing Documents.

“Material Permits” shall have the meaning set forth in Section 5.01(g).

“Nasdaq Market” shall mean the Nasdaq Global Market.

“Orthovita” shall have the meaning set forth in the first paragraph hereof.

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, but not including a government or political
subdivision or any agency or instrumentality of such government or political
subdivision.

“Pledge Agreement” shall have mean the Pledge Agreement, dated October 16, 2001,
by and between Vita Licensing, Inc., a Delaware corporation, and PRF.

“PRF” shall have the meaning set forth in the recitals to this Agreement.

“Prospectus” shall have the meaning set forth in Section 5.01(c).

“Purchase Price” shall have the meaning given to such term in Section 2.03.

“Purchase Price Cash Payment” shall have the meaning set forth in Section 2.03.

“Purchase Price Shares” shall have the meaning given to such term in
Section 2.03.

 

4



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement filed under, and meeting
the requirements of, the Securities Act.

“RFC” shall have the meaning set forth in the recitals to this Agreement.

“RIAA” shall have the meaning set forth in the recitals to this Agreement.

“RST” shall have the meaning set forth in the first paragraph hereof.

“RST’s Account” shall have the meaning set forth in Section 2.03.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“SEC Reports” shall have the meaning set forth in Section 5.01(c).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Securities Disposition Agreement” shall mean the Securities Disposition
Agreement to be executed by Orthovita and PRF in substantially the form of
Exhibit E.

“Securitization Transfer Documents” shall mean each of following documents:
(i) the Sale and Contribution Agreement dated as of December 9, 2004 between PRF
and RFC; (ii) the Assignment Agreement (Originator) dated as of December 9, 2004
between PRF and RFC; (iii) the Transfer and Servicing Agreement dated as of
December 9, 2004 among RFC, RST and Paul Capital Advisors, L.L.C.; (iv) the
Assignment Agreement (Transferor) dated as of December 9, 2004 between RFC and
RST; and (v) the Indenture.

“Security Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Transfer” or “Transferred” shall mean any sale, conveyance, assignment,
disposition or transfer, excluding any transfer pursuant to a Distribution
Agreement or License Agreement (as such terms are defined in the RIAA).

“United States” and “U.S.” shall mean the United States of America.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UCC-3” shall mean a UCC-3 termination statement substantially in the form of
Exhibit F.

 

5



--------------------------------------------------------------------------------

“USPTO” shall mean the United States Patent and Trademark Office.

“VLI” shall mean Vita Licensing, Inc., a Delaware corporation.

“VSP” shall have the meaning set forth in the recitals to this Agreement.

ARTICLE II

PURCHASE AND SALE OF ASSIGNED INTERESTS

Section 2.01 Purchase and Sale.

Upon the terms and subject to the conditions set forth in this Agreement, RST
agrees to sell, assign, transfer and convey to Orthovita, and Orthovita agrees
to purchase from RST, free and clear of all Liens and subject to the conditions
set forth in Article VI, all of RST’s rights and interests in and to the
Assigned Interests on the Closing Date. Orthovita’s ownership interest in each
of the Assigned Interests so acquired shall vest immediately upon RST’s receipt
of the payment for such Assigned Interests pursuant to Section 2.03.

Section 2.02 Payments in Respect of the Assigned Interests.

(a) RST acknowledges that it has received the full $1.75 million Advance Payment
Amount for 2007. RST and Orthovita agree that upon Closing, RST shall pay
$993,297 (Nine hundred ninety-three thousand two hundred ninety-seven dollars)
to Orthovita in satisfaction of any obligation to return the 2007 Advance
Payment Amount, which amount shall be paid as a credit against the Purchase
Price Cash Payment as set forth in Section 2.03.

(b) From and upon the Closing, Orthovita shall be entitled to collect all
amounts payable in respect of the Assigned Interests regardless of when earned
or accrued and RST shall have no further interest in any such amounts.

Section 2.03 Purchase Price.

In full consideration for the Transfer by RST of the Assigned Interests, and
subject to the terms and conditions set forth herein, Orthovita shall (a) pay to
RST $20.0 million (twenty million dollars) for the Assigned Interests acquired
pursuant to Section 2.01 (the “Purchase Price Cash Payment”) and (b) issue to
RST 1,136,364 (one million one hundred thirty-six thousand three hundred
sixty-four) shares of Common Stock (the “Purchase Price Shares” and, together
with the Purchase Price Cash Payment, the “Purchase Price”). Upon the Closing,
(i) the Purchase Price Cash Payment (net of the credit described in
Section 2.02(a)) shall be paid by wire transfer of immediately available funds
to the account designated by RST (“RST’s Account”) and (ii) the Purchase Price
Stock Payment shall be paid by the issuance by Orthovita to RST of a certificate
or certificates representing the Purchase Price Shares.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ORTHOVITA

Orthovita hereby represents and warrants to RST as of the date hereof and as of
the Closing Date the following:

Section 3.01 Organization.

Orthovita and VSP are corporations duly incorporated, validly subsisting or
existing and in good standing under the laws of their respective jurisdictions
of incorporation, and have all corporate powers and all licenses,
authorizations, consents and approvals required to carry on their respective
businesses as now conducted and as proposed to be conducted in connection with
the transaction contemplated hereby. VSP is a wholly owned subsidiary of Vita
Licensing, Inc., which is a wholly owned subsidiary of Orthovita.

Section 3.02 Corporate Authorization.

Each of Orthovita and VSP has all necessary power and authority to enter into,
execute and deliver this Agreement and the other Closing Documents to which it
is a party and to perform all of the obligations to be performed by it hereunder
and thereunder and to consummate the transactions contemplated to be consummated
by it hereunder and thereunder. This Agreement and the other Closing Documents
have been duly authorized, executed and delivered by each of Orthovita and VSP
(in each case, to the extent a party thereto) and each of this Agreement and
each other Closing Document to which each of Orthovita and VSP is a party
constitutes the valid and binding obligation of Orthovita and VSP, as the case
may be, enforceable against Orthovita and VSP, as the case may be, in accordance
with its terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or general equitable principles.

Section 3.03 Governmental Authorization.

The execution and delivery by Orthovita of this Agreement and by each of
Orthovita and VSP of the other Closing Documents to which it is a party, and the
performance by Orthovita or VSP of its respective obligations hereunder and
thereunder, does not require any notice to, action or consent by, or in respect
of, or filing with, any Government Authority other than filings with the SEC and
the applicable state securities regulatory authorities in connection with the
issuance by Orthovita of the Purchase Price Shares.

Section 3.04 Solvency.

Neither Orthovita nor VSP is Insolvent. Assuming consummation of the
transactions contemplated by this Agreement, (a) the present fair saleable value
of each of Orthovita’s and VSP’s assets is greater than the amount required to
pay its debts as they become due, (b) neither Orthovita nor VSP has unreasonably
small capital with which to engage in its business, and (c) neither Orthovita
nor VSP has incurred, or has present plans to or intends to incur, debts or
liabilities (other than debts or liabilities incurred pursuant hereto and
pursuant to the Transaction Documents) beyond its ability to pay such debts or
liabilities as they become absolute and matured.

 

7



--------------------------------------------------------------------------------

Section 3.05 Litigation.

There is no (a) action, suit, arbitration proceeding, claim, investigation or
other proceeding pending or, to the Knowledge of Orthovita, threatened against
either Orthovita or VSP or (b) governmental inquiry pending or, to the Knowledge
of Orthovita, threatened against either Orthovita or VSP, in each case with
respect to clauses (a) and (b) above, which, if adversely determined, would
question the validity of, or would materially and adversely affect or prevent
the consummation of, the transactions contemplated by this Agreement or any of
the other Closing Documents or would reasonably be expected to have a Material
Adverse Effect.

Section 3.06 Compliance with Laws.

Neither Orthovita nor VSP (a) is in violation of, has violated, or to the
Knowledge of Orthovita, is under investigation with respect to, and, (b) to the
Knowledge of Orthovita has been threatened to be charged with or been given
notice of any violation of, with respect to clauses (a) and (b) above, any law,
rule, ordinance or regulation, judgment, order or decree entered by any
Government Authority applicable to either Orthovita or VSP, which would
reasonably be expected to have a Material Adverse Effect.

Section 3.07 Conflicts.

Neither the execution and delivery of this Agreement or any other Closing
Document to which Orthovita or VSP is a party nor the performance or
consummation of the transactions contemplated to be consummated by it hereby or
thereby will: (a) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, in any
material respect any provisions of: (i) any law, rule or regulation of any
Government Authority, or any judgment, order, writ, decree, permit or license of
any Government Authority, to which Orthovita or VSP or any of their respective
assets or properties may be subject or bound; or (ii) any contract, agreement,
commitment or instrument to which either Orthovita or VSP is a party or by which
Orthovita or VSP or any of their respective assets or properties is bound or
committed; (b) contravene, conflict with, result in a breach or violation of,
constitute a default under, or accelerate the performance provided by, in any
respects any provisions of the articles of incorporation or by-laws (or other
organizational or constitutional documents) of Orthovita or VSP; (c) require any
notification to, filing with, or consent of, any Person or Government Authority
other than filings with the SEC and the applicable state securities regulatory
authorities in connection with the issuance by Orthovita of the Purchase Price
Shares.

 

8



--------------------------------------------------------------------------------

Section 3.08 Broker’s Fees.

Neither Orthovita nor VSP has taken any action which would entitle any Person to
any commission or broker’s fee in connection with the transactions contemplated
by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF RST

RST represents and warrants to Orthovita as of the date hereof and as of the
Closing Date the following:

Section 4.01 Organization.

RST is a statutory trust duly formed, validly existing and in good standing
under the laws of the State of Delaware, and has all trust powers and all
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

Section 4.02 Corporate Authorization.

RST has all necessary power and authority to enter into, execute and deliver
this Agreement and the other Closing Documents to which it is a party that
require execution and to perform all of the obligations to be performed by it
hereunder and thereunder and to consummate the transactions contemplated
hereunder and thereunder. This Agreement and the other Closing Documents have
been duly authorized, executed and delivered by RST (to the extent a party
thereto) and each of this Agreement and each other Closing Document to which RST
is a party constitutes the valid and binding obligation of RST, enforceable
against RST in accordance with their respective terms subject, as to enforcement
of remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally or general equitable principles.

Section 4.03 Governmental Authorization.

The execution and delivery by RST of this Agreement and the other Closing
Documents to which it is a party, and the performance by RST of its obligations
hereunder and thereunder, does not require any notice to, action or consent by,
or in respect of, or filing with, any Government Authority other than the
filings with the Delaware Secretary of State and the USPTO necessary to
terminate RST’s and the Indenture Trustee’s Liens on the assets of VSP.

Section 4.04 Litigation.

There is no (a) action, suit, arbitration proceeding, claim, investigation or
other proceeding pending or, to the Knowledge of RST, threatened against RST or
(b) governmental inquiry pending or, to the Knowledge of RST, threatened against
RST, in each case with respect to clauses (a) and (b) above, which, if adversely
determined, would question the validity of, or

 

9



--------------------------------------------------------------------------------

would materially and adversely affect or prevent the consummation of, the
transactions contemplated by this Agreement or any of the other Closing
Documents or would reasonably be expected to have a material adverse effect on
the validity or enforceability of this Agreement or any of the other Closing
Documents (other than by virtue of a breach of a representation or warranty of a
party other than RST or PRF contained within this Agreement or any of the other
Closing Documents), or a material adverse effect on the ability of RST to
perform any of its material obligations under this Agreement or any of the other
Closing Documents.

Section 4.05 Compliance with Laws.

RST (a) is not in violation of, has not violated, or to the Knowledge of RST, is
not under investigation with respect to, and, (b) to the Knowledge of RST has
not been threatened to be charged with or been given notice of any violation of,
with respect to clauses (a) and (b) above, any law, rule, ordinance or
regulation, judgment, order or decree entered by any Government Authority
applicable to RST, which would reasonably be expected to have a material adverse
effect on the validity or enforceability of this Agreement or any of the other
Closing Documents (other than by virtue of a breach of a representation or
warranty of a party other than RST or PRF contained within this Agreement or any
of the other Closing Documents), or a material adverse effect on the ability of
RST to perform any of its material obligations under this Agreement or any of
the other Closing Documents.

Section 4.06 Broker’s Fees.

RST has not taken any action which would entitle any Person to any commission or
broker’s fee in connection with the transactions contemplated by this Agreement.

Section 4.07 Conflicts.

Neither the execution and delivery of this Agreement or the other Closing
Documents nor the performance or consummation of the transactions contemplated
hereby or thereby will: (a) contravene, conflict with, result in a breach or
violation of, constitute a default under, or accelerate the performance provided
by, in any material respect any provisions of: (i) any law, rule or regulation
of any Government Authority, or any judgment, order, writ, decree, permit or
license of any Government Authority, to which RST or any of its assets or
properties may be subject or bound; or (ii) any contract, agreement, commitment
or instrument to which RST is a party or by which RST or any of its assets or
properties is bound or committed; (b) contravene, conflict with, result in a
breach or violation of, constitute a default under, or accelerate the
performance provided by, in any respects any provisions of the organizational or
constitutional documents of RST; or (c) except as specifically provided in the
Closing Documents, require any notification to, filing with, or consent of, any
Person or Government Authority.

Section 4.08 No Short Position.

RST does not have a short position in Orthovita securities as of the Closing
Date.

 

10



--------------------------------------------------------------------------------

Section 4.09 Ownership.

RST, immediately prior to the assignment of the Assigned Interests, owns, and is
the sole holder of, all the Assigned Interests, free and clear of any and all
Liens, except those Liens created in favor of the Indenture Trustee pursuant to
the Indenture, which will be released at Closing. RST has not transferred, sold
or otherwise disposed of, or agreed to transfer, sell or otherwise dispose of,
any portion of the Assigned Interests other than as contemplated by this
Agreement. RST has the full right to sell, transfer, convey and assign to
Orthovita all of RST’s rights and interests in and to the Assigned Interests
being sold, transferred, conveyed and assigned to Orthovita pursuant to this
Agreement without any requirement to obtain the consent of any Person whose
consent has not previously been obtained. By the delivery to Orthovita of the
executed Assignment, RST shall transfer, convey and assign to Orthovita all of
RST’s rights and interest in and to the Assigned Interests being sold,
transferred, conveyed and assigned to Orthovita pursuant to this Agreement, free
and clear of any Liens. At the Closing, upon payment of the Purchase Price Cash
Payment by Orthovita to RST and issuance of the Purchase Price Shares by
Orthovita to RST in accordance with this Agreement, and upon the delivery of the
Assignment to Orthovita by RST and the Consent and Release by VSP to RST,
Orthovita shall have acquired good and valid rights and interests of RST in and
to the Assigned Interests being sold, transferred, conveyed and assigned to
Orthovita pursuant to this Agreement, free and clear of any and all Liens.

ARTICLE V

PROVISIONS RELATING TO ISSUANCE OF PURCHASE PRICE SHARES

Section 5.01 Representations and Warranties of Orthovita.

Orthovita hereby represents and warrants to RST as of the date hereof and as of
the Closing Date the following:

(a) Issuance of the Purchase Price Shares. The Purchase Price Shares are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens.

(b) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of Orthovita (whether or
not presently convertible into, or exercisable or exchangeable for, shares of
capital stock of Orthovita) is set forth in Schedule 5.01(b). All outstanding
shares of capital stock of Orthovita are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. No securities of Orthovita are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Closing Documents. Except as set forth on Schedule 5.01(b),
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving

 

11



--------------------------------------------------------------------------------

any Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which Orthovita or any
subsidiary of Orthovita is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible into or exercisable or
exchangeable for shares of Common Stock. Except as set forth on Schedule
5.01(b), there are no anti-dilution or price adjustment provisions contained in
any security issued by Orthovita (or in any agreement providing rights to
security holders), and the issuance and sale of the Purchase Price Shares will
not obligate Orthovita to issue shares of Common Stock or other securities to
any Person and will not result in a right of any holder of Orthovita securities
to adjust the exercise, conversion, number of issuable shares, exchange or reset
price under such securities.

(c) SEC Reports; Financial Statements. Orthovita has filed with the SEC all
reports required to be filed by it under the Exchange Act, including reports
required to be filed with the SEC pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. Orthovita has made
available via the EDGAR system operated by the SEC or otherwise to RST a true,
correct and complete copy of all SEC Reports filed within the ten days preceding
the date hereof. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Any Registration Statement to be filed by Orthovita with
the SEC pursuant to Section 6 of the Securities Disposition Agreement, and any
prospectus and prospectus supplement to be filed by Orthovita with the SEC in
connection therewith (collectively, the “Prospectus”), will comply in all
material respects with the applicable requirements of the Securities Act, and no
such Registration Statement or Prospectus will contain, as of the respective
times they will be filed with the SEC, any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of Orthovita
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of Orthovita and
its consolidated subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.

(d) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had

 

12



--------------------------------------------------------------------------------

or that could result in a Material Adverse Effect, (ii) except as disclosed on
Schedule 5.01(d), Orthovita has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in Orthovita’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) Orthovita
has not altered its method of accounting in a manner that would reasonably be
expected to result in a Material Adverse Effect or changed the identity of the
registered independent public accounting firm that audited such audited
financial statements, (iv) Orthovita has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) Orthovita has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Orthovita equity compensation
plans.

(e) Compliance. Neither Orthovita nor any subsidiary of Orthovita: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Orthovita or any Orthovita subsidiary under), nor has Orthovita or any Orthovita
subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) to the
knowledge of Orthovita, is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, except in each case as could not,
individually or in the aggregate, result in a Material Adverse Effect.

(f) Labor Relations. No strike, work stoppage, slow down or other material labor
problem exists or, to the knowledge of Orthovita, is threatened or imminent with
respect to any of the employees of Orthovita or any Orthovita subsidiary.

(g) Regulatory Permits. Orthovita and each of its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, result in a
Material Adverse Effect (“Material Permits”), and neither Orthovita nor any
Orthovita subsidiary has received any notice of proceedings relating to the
revocation or modification of any Material Permit.

(h) Title to Assets. Orthovita and each of its subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of Orthovita and such subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of Orthovita and its subsidiaries, taken as a whole, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Orthovita and its subsidiaries,
(ii) Liens on the assets of Vita Special Purpose Corp. in favor of Paul Capital
Royalty Acquisition Fund, L.P. pursuant to the Revenue Interests Assignment
Agreement dated October 16, 2001 and (iii) Liens on certain assets of

 

13



--------------------------------------------------------------------------------

Orthovita pursuant to the Master Security Agreement dated as of October 4, 2001
between Orthovita and General Electric Capital Corporation. Any real property
and facilities held under lease by Orthovita and its subsidiaries are held by
them under valid, subsisting and enforceable leases of which Orthovita and its
subsidiaries are in compliance in all material respects.

(i) Patents and Trademarks. Schedule 5.01(i) sets forth all of Orthovita’s
patents and patent applications, in-bound patent licenses, trademarks and
trademark applications, in-bound trademark licenses, copyrights and copyright
applications and in-bound copyright licenses, including the description thereof,
the name of the registered owner, the jurisdiction of such registration and the
registration number (collectively, the “Intellectual Property Rights”). Except
set forth on Schedule 5.01(i), (i) Orthovita and its subsidiaries own or possess
the Intellectual Property Rights, without conflict with the rights of others;
(ii) to the knowledge of Orthovita, no product of Orthovita or its subsidiaries
that is labeled, promoted or used in a manner that meets the definition of
“medical device” set forth in Section 321(b) of the Federal Food, Drug &
Cosmetic Act, 21 U.S.C. Sections 301 et seq. (2007), infringes on any license,
patent, copyright, service mark, trademark, trade name or other intellectual
property right owned by any other Person; and (iii) to the knowledge of
Orthovita, there is no known violation by any Person of any right of Orthovita
or any of its subsidiaries with respect to any Intellectual Property Rights.

(j) Insurance. To the knowledge of Orthovita, Orthovita and its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which Orthovita and its subsidiaries are engaged. Neither Orthovita nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost, except for cost increases being
experienced by public companies in similar businesses and risk categories.

(k) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of Orthovita and, to the knowledge of
Orthovita, none of the employees of Orthovita, is presently a party to any
material transaction with Orthovita or any Orthovita subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of Orthovita, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(l) Internal Accounting Controls. Orthovita and its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to

 

14



--------------------------------------------------------------------------------

assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The financial records of Orthovita accurately
reflect in all material respects the information relating to the business of
Orthovita, the location and collection of its assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of Orthovita.
Orthovita has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-14 and 15d-14) for Orthovita and designed such
disclosures controls and procedures to ensure that material information relating
to Orthovita is made known to the certifying officers by others within
Orthovita, particularly during the period in which Orthovita’s Form 10-K or
10-Q, as the case may be, is being prepared. Orthovita’s certifying officers
have evaluated the effectiveness of Orthovita’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10-K for the year ended
December 31, 2006 (such date, the “Evaluation Date”). Orthovita presented in the
Form 10-K for the year ended December 31, 2006, the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in Orthovita’s internal
controls (as such term is defined in Item 307(b) of Regulation S-K under the
Exchange Act) or, the knowledge of Orthovita, in other factors that could
significantly affect Orthovita’s internal controls.

(m) Integration. Neither Orthovita, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Purchase Price Shares to be
integrated with prior offerings of securities by Orthovita for purposes of any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of Orthovita are listed or designated, nor will Orthovita
or any of its subsidiaries take any action or steps that would cause the
offering of the Purchase Price Shares to be integrated with other offerings.

(n) Listing and Maintenance Requirements. Orthovita has not, in the 12 months
preceding the date hereof, received notice from the Nasdaq Market on which the
Common Stock is or has been listed or quoted to the effect that Orthovita is not
in compliance with the listing or maintenance requirements of the Nasdaq Market.
Orthovita is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The issuance and sale of the Purchase Price Shares hereunder does
not contravene the rules and regulations of the Nasdaq Market and no shareholder
approval is required for Orthovita to fulfill its obligations under the Closing
Documents. The Common Stock is currently listed on the Nasdaq Market.

(o) Registration Rights. No holder of securities of Orthovita has any right to
cause the registration under the Securities Act of any securities of Orthovita
as a result of the issuance of the Purchase Price Shares hereunder the failure
to effect which right could expose Orthovita to material liability or any other
holder of securities of Orthovita to any liability or

 

15



--------------------------------------------------------------------------------

that could impair Orthovita’s ability to consummate the issuance and sale of the
Purchase Price Shares in the manner, and at the times, contemplated hereby,
which rights have not been waived by such holder as of the date hereof.

(p) Application of Takeover Protections. Orthovita and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under Orthovita’s articles of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to RST
as a result of Orthovita’s issuance of the Purchase Price Shares and RST’s
ownership of the Purchase Price Shares.

(q) Investment Company. Orthovita and its subsidiaries are not, and are not an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(r) Sarbanes-Oxley Act. Orthovita is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have a Material Adverse Effect.

(s) Tax Returns. All tax returns required to be filed by Orthovita or any of its
subsidiaries have been timely filed, taking into account any extensions of time
within which to file such tax returns, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been timely paid, other than those being contested
in good faith and for which adequate reserves have been provided in accordance
with GAAP, and except where the failure to file such returns or pay such taxes
or other assessments would not, individually or in the aggregate, have a
Material Adverse Effect.

(t) Material Contracts. Except as set forth on Schedule 5.01(t), neither
Orthovita nor any of its subsidiaries has sent or received any communication
regarding termination of, or intent not to renew, any of the material contracts
or agreements to which Orthovita or any subsidiary is a party referred to or
described in the Prospectus or referred to or described in, or filed as an
exhibit to, or incorporated by reference as an exhibit to, the Registration
Statement, and no such termination or non-renewal has been threatened by
Orthovita or any subsidiary or, to Orthovita’s knowledge, any other party to any
such contract or agreement.

(u) Illegal Funds. Neither Orthovita nor any of its subsidiaries nor, to
Orthovita’s knowledge, any employee or agent of Orthovita or any Orthovita
subsidiary, has made any payment of funds of Orthovita or any Orthovita
subsidiary or received or retained any funds in violation of any law, rule or
regulation (including, without limitation, the Foreign Corrupt Practices Act of
1977), which payment, receipt or retention of funds is of a character required
to be disclosed in any Registration Statement to be filed by Orthovita pursuant
to Section 6 of the Securities Disposition Agreement or in any related
Prospectus.

 

16



--------------------------------------------------------------------------------

(v) Restrictions on Subsidiaries. Except as otherwise set forth on Schedule
5.01(v), no Orhtovita subsidiary is currently prohibited, directly or
indirectly, from paying any dividends to Orthovita, from making any other
distribution on such subsidiary’s capital stock, from repaying to Orthovita any
loans or advances to such subsidiary from Orthovita or from transferring any of
such subsidiary’s property or assets to Orthovita or any other subsidiary of
Orthovita.

(w) Market Manipulation. Neither Orthovita nor any of its subsidiaries nor, to
Orthovita’s knowledge, any of their respective directors, officers, affiliates
or controlling persons has taken, directly or indirectly, any action designed,
or which has constituted or might reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of Orthovita to
facilitate the sale or resale of the Purchase Price Shares.

(x) Environmental and Safety Laws. Orthovita is in material compliance with
applicable statutes, laws and regulations relating to the environment or
occupational health and safety. No hazardous or toxic substances or wastes have
been released by Orthovita at any real property now or previously owned or
leased by Orthovita which could result in a Material Adverse Effect.

(y) Disclosure. Orthovita understands and confirms that RST will rely on the
foregoing representations in effecting transactions in securities of Orthovita.
All disclosure provided to RST regarding Orthovita, its business and the
transactions contemplated hereby, furnished by or on behalf of Orthovita, taken
together with SEC Reports, are true and correct, in all material respects, and
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

Section 5.02 Representations and Warranties of RST.

RST hereby represents and warrants to Orthovita as of the date hereof and as of
the Closing Date the following:

(a) Receipt of Agreements. RST has received and reviewed this Agreement.

(b) No Registration of Shares. RST is aware that the Purchase Price Shares have
not been registered under the Securities Act, that the offer and sale of the
Purchase Price Shares are intended to be exempt from registration under the
Securities Act and the rules promulgated thereunder by the SEC, and that none of
the Purchase Price Shares may be sold, assigned, transferred or otherwise
disposed of unless it is registered under the Securities Act or an exemption
from the registration requirements of the Securities Act is available. RST is
also aware that the certificates for the Purchase Price Shares will bear
appropriate legends restricting their transfer pursuant to applicable law.

 

17



--------------------------------------------------------------------------------

(c) Suitability of Investment.

(i) RST has such knowledge and experience in financial, business and tax matters
that it is capable of evaluating the merits and risks relating to its investment
in the Purchase Price Shares and making an investment decision with respect to
Orthovita.

(ii) RST has been given the opportunity to obtain information and documents
relating to Orthovita and to ask questions of and receive answers from
representatives of Orthovita concerning Orthovita and the investment in the
Purchase Price Shares.

(iii) RST is able at this time, and in the foreseeable future, to bear the
economic risk of a total loss of its investment in Orthovita.

(iv) RST is aware that there are substantial risks incident to an investment in
the Purchase Price Shares.

(v) RST is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act as presently in effect.

Section 5.03 Transfer Restrictions.

(a) Restrictions on Transfer. The Purchase Price Shares have not been registered
under the Securities Act and may not be sold, assigned, transferred or otherwise
disposed of unless they are registered under the Securities Act or an exemption
from such registration is available. Sales or transfers of the Purchase Price
Shares are further restricted by state securities laws and the provisions of
this Agreement. Notwithstanding the foregoing or any provision of this Agreement
to the contrary, Orthovita acknowledges and agrees that upon the receipt by RST
of the Purchase Price Shares, RST will distribute all such shares to RFC.

(b) Legend. Unless sold pursuant to an effective Registration Statement, each
certificate representing the Purchase Price Shares shall bear a legend
substantially in the following form:

“The shares represented by this certificate have not been registered under the
United States Securities Act of 1933, as amended (the “Securities Act”), and may
not be offered, sold or otherwise transferred, pledged or hypothecated unless
and until such shares are registered under the Securities Act or, except as
otherwise permitted pursuant to Rule 144 under the Securities Act or another
exemption from registration under the Securities Act or an opinion of counsel
reasonably satisfactory to Orthovita is obtained to the effect that such
registration is not required.”

 

18



--------------------------------------------------------------------------------

ARTICLE VI

THE CLOSING; CONDITIONS TO CLOSING AND FUNDING

Section 6.01 Closing.

Subject to the closing conditions set forth in Sections 6.02 and 6.03, the
closing of the purchase and sale of the Assigned Interests (the “Closing”) shall
take place on the Closing Date at the offices of Duane Morris LLP, 1540
Broadway, 14th Floor, New York, New York 10036 at 10:00 a.m., New York City
time. If all conditions are determined to be satisfied (or any of such
conditions are duly waived) at the Closing (whether or not delayed), the Closing
shall be consummated.

Section 6.02 Conditions Applicable to RST.

The obligations of RST to effect the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived by
RST in its sole discretion:

(a) Accuracy of Representations and Warranties. The representations and
warranties of Orthovita set forth in this Agreement and the other Closing
Documents shall be true, correct and complete in all material respects both on
the date of this Agreement and as of the Closing Date (with the same force and
effect as if such representations and warranties were made anew at and as of the
Closing Date, except to the extent that any such representations or warranties
which by its terms is made as of a specified date, in which case such
representations or warranties shall have been true, correct and complete in all
material respects as of such specified date).

(b) No Adverse Circumstances. There shall not have occurred or be continuing any
event or circumstance which would reasonably be expected to have a Material
Adverse Effect.

(c) Litigation. No action, suit, litigation, proceeding or investigation shall
have been formally instituted, be pending or threatened challenging or seeking
to make illegal, to delay or otherwise directly or indirectly to restrain or
prohibit the consummation of the transactions contemplated by, or seeking to
obtain damages in connection with the transactions contemplated, by this
Agreement or the other Closing Documents. There shall not be in effect any
injunction, order, judgment or decree restricting, preventing or enjoining the
consummation of the transactions contemplated by this Agreement.

(d) Legal Opinion. RST shall have received an opinion of Duane Morris LLP,
counsel to Orthovita, dated the Closing Date, in form and substance satisfactory
to RST and its counsel, to the effect set forth in Exhibit G.

(e) Assignment. The Assignment shall have been executed by Orthovita and RST
shall have received the same.

 

19



--------------------------------------------------------------------------------

(f) Consent and Release. The Consent and Release shall have been executed and
delivered by VSP, VLI and Orthovita to RST and RST shall have received the same.

(g) Corporate Documents of Orthovita. RST shall have received on the Closing
Date, a certificate, dated the Closing Date, of a senior officer of Orthovita
(the statements made in which shall be true and correct on and as of the Closing
Date): (i) attaching copies, certified by such officer as true and complete, of
Orthovita’s articles of incorporation and by-laws or other organizational
documents (together with any and all amendments thereto) certified by the
appropriate Government Authority (other than as to the by-laws) as being true,
correct and complete copies; (ii) attaching copies, certified by such officer as
true and complete, of resolutions of the board of directors of Orthovita
authorizing and approving the execution, delivery and performance by Orthovita
of this Agreement, the other Closing Documents and the transactions contemplated
herein and therein; (iii) setting forth the incumbency of the officer or
officers of Orthovita who have executed and delivered this Agreement and the
other Closing Documents to which it is a party including therein a signature
specimen of each such officer or officers; and (iv) attaching copies, certified
by such officer as true and complete, of certificates of the appropriate
Government Authority of the Commonwealth of Pennsylvania, stating that Orthovita
is in good standing under the laws of such jurisdiction or, if any such
certificate is not available from a Government Authority, a statement by such
officer containing an equivalent confirmation.

(h) Covenants. Orthovita shall have complied in all material respects with its
covenants as set forth in this Agreement and each other Closing Document to
which it is a party.

(i) Full Payment of Purchase Price Cash Payment. The Purchase Price Cash Payment
due at Closing (net of the credit described in Section 2.02(a)) shall have been
tendered by Orthovita to RST by wire transfer of immediately available funds to
RST’s Account.

(j) Issuance of Purchase Price Shares. The Purchase Price Shares to be issued at
Closing shall have been issued and delivered by Orthovita to RST in certificated
form.

(k) Reimbursement of Legal Fees. Orthovita shall have tendered to Chadbourne &
Parke LLP by wire transfer a sum of $40,000 (forty thousand dollars) towards the
reimbursement of legal expenses incurred by RST in connection with the
transactions contemplated by the Agreement.

Section 6.03 Conditions Applicable to Orthovita.

The obligations of Orthovita to effect the Closing shall be subject to the
satisfaction of each of the following conditions, any of which may be waived by
Orthovita in its sole discretion:

(a) Accuracy of Representations and Warranties. The representations and
warranties of RST set forth in this Agreement and the other Closing Documents
shall have been true, correct and complete in all material respects both on the
date of this Agreement and as of the Closing Date (with the same force and
effect as if such representations and warranties were

 

20



--------------------------------------------------------------------------------

made anew at and as of the Closing Date, except to the extent that any such
representations or warranties which by its terms is made as of a specified date,
in which case such representations or warranties shall have been true, correct
and complete in all respects on and as of such specified date).

(b) Litigation. No action, suit, litigation, proceeding or investigation shall
have been formally instituted, be pending or threatened challenging or seeking
to make illegal, to delay or otherwise directly or indirectly to restrain or
prohibit the consummation of the transactions contemplated by, or seeking to
obtain damages in connection with, the transactions contemplated, by this
Agreement or the other Closing Documents. There shall not be in effect any
injunction, order, judgment or decree restricting, preventing or enjoining the
consummation of the transactions contemplated by this Agreement.

(c) Legal Opinion. Orthovita shall have received an opinion of Chadbourne &
Parke LLP, special New York counsel to RST, and an opinion of Potter Anderson &
Corroon LLP, special Delaware counsel to RST, each dated the Closing Date, in
form and substance satisfactory to Orthovita and its counsel, to the effect set
forth in Exhibit H and Exhibit I, respectively.

(d) Assignment. The Assignment shall have been executed by each of the parties
thereto and Orthovita shall have received the same.

(e) Lien Releases. Orthovita shall have received the UCC-3 for filing in the
office of the Delaware Secretary of State and documents confirming that the
Release and Termination of Security Interest was filed with the USPTO.

(f) Custodian Lockbox Agreement Letter. Orthovita shall have received an
original counterpart of the Custodian Lockbox Agreement Letter signed by the
Custodian and RST.

(g) Custodian Wachovia Account Control Agreement Letter. Orthovita shall have
received an original counterpart of the Custodian Wachovia Account Control
Agreement Letter signed by the Custodian.

(h) Trust Documents of RST. Orthovita shall have received on the Closing Date, a
certificate, dated the Closing Date, of an officer of the owner trustee of RST
(the statements made in which shall be true and correct on and as of the Closing
Date): (i) attaching copies, certified by such officer as true and complete, of
RST’s certificate of trust and trust agreement or other organizational documents
(together with any and all amendments thereto) certified by the appropriate
Government Authority (other than the trust agreement) as being true, correct and
complete copies; (ii) attaching copies, certified by such officer as true and
complete, of directions authorizing and approving the execution, delivery and
performance by RST of this Agreement, the other Closing Documents and the
transactions contemplated herein and therein; (iii) setting forth the incumbency
of the officer or officers of the owner trustee who have executed and delivered
this Agreement and the other Closing Documents on behalf of RST, including
therein a signature specimen of each such officer or officers; and
(iv) attaching copies,

 

21



--------------------------------------------------------------------------------

certified by such officer as true and complete, of certificates of the
appropriate Government Authority of the State of Delaware, stating that RST is
in good standing under the laws of such jurisdiction or, if any such certificate
is not available from a Government Authority, a statement by such officer
containing an equivalent confirmation.

(i) Covenants. RST shall have complied in all material respects with its
covenants as set forth in this Agreement and each other Closing Document to
which it is a party.

(j) Securities Disposition Agreement. Orthovita shall have received an original
counterpart of the Securities Disposition Agreement signed by PRF.

(k) Consent and Release. The Consent and Release shall have been executed and
delivered by RST, RFC and PRF to Orthovita and Orthovita shall have received the
same.

Section 6.04 Termination of Security Interests.

Orthovita acknowledges that it has requested RST to deliver the UCC-3, the
Custodian Wachovia Account Control Agreement Letter and the Custodian Lockbox
Agreement Letter. RST and Orthovita each acknowledge that, from and upon the
Closing, all security interests created under the Security Agreement and Pledge
Agreement shall terminate, be released and be of no further force or effect.

Section 6.05 Further Assurances.

Each of the parties hereto shall execute and deliver such additional documents,
certificates and instruments, and to perform such additional acts, as may be
reasonably requested and necessary or appropriate to carry out and effectuate
all of the provisions of this Agreement and any other Closing Document and to
consummate all of the transactions contemplated by this Agreement and any other
Closing Document.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Survival.

(a) All representations and warranties made herein and in any other Closing
Document, any certificates or in any other writing delivered pursuant hereto or
in connection herewith shall survive the execution and delivery of this
Agreement and the Closing and shall continue to survive until the date that is
the first anniversary of the Closing Date. Notwithstanding anything in this
Agreement or implied by law to the contrary, all the agreements contained in
Sections 5.03, 6.04, 6.05 and this Article VII shall survive indefinitely
following the execution and delivery of this Agreement and the Closing and the
termination of this Agreement.

 

22



--------------------------------------------------------------------------------

(b) Any investigation or other examination that may have been made or may be
made at any time by or on behalf of the party to whom representations and
warranties are made shall not limit, diminish or in any way affect the
representations and warranties in this Agreement and the other Closing
Documents, and the parties may rely on the representations and warranties in
this Agreement and the other Closing Documents irrespective of any information
obtained by them by any investigation, examination or otherwise.

Section 7.02 Specific Performance.

Each of the parties hereto acknowledges that the other party will have no
adequate remedy at law if it fails to perform any of its obligations under this
Agreement or any of the other Closing Documents. In such event, each of the
parties agrees that the other party shall have the right, in addition to any
other rights it may have (whether at law or in equity), to specific performance
of this Agreement and the other Closing Documents.

Section 7.03 Notices.

All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing (including facsimile transmission) and
delivered personally, by telegraph, telecopy, telex or facsimile, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed:

if to RST to:

c/o Paul Capital Advisors, L.L.C.

50 California Street

Suite 3000

San Francisco, California 94111

Attention: Chief Financial Officer

Facsimile No.: (415) 283-4301

with a copy to:

Mr. Lionel Leventhal

Paul Capital Partners

Two Grand Central Tower

140 East 45th Street, 44th Floor

New York, New York 10017

Facsimile No.: (646) 264-1101

 

23



--------------------------------------------------------------------------------

and

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, New York 10112

Attention: Andrew C. Coronios, Esq.

Facsimile No.: (212) 541-5369

if to Orthovita to:

Orthovita, Inc.

77 Great Valley Parkway

Malvern, PA 19355

Attention: Antony Koblish, Chief Executive Officer

Facsimile No.: (610) 640-2603

with a copy to:

Orthovita, Inc.

77 Great Valley Parkway

Malvern, PA 19355

Attention: Christine J. Arasin

Vice President, Business Development and Corporate Counsel

Facsimile No.: (610) 640-2603

and a copy to:

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103

Attention: Richard A. Silfen, Esq.

Facsimile No.: (215) 979-1020

or to such other address or addresses as RST or Orthovita may from time to time
designate by notice as provided herein, except that notices of changes of
address shall be effective only upon receipt. All such notices consents, waivers
and communications shall: (a) when posted by certified or registered mail,
postage prepaid, return receipt requested, be effective five Business Days after
dispatch; (b) when telegraphed, telecopied, telexed or facsimiled, be effective
as of (i) the date of transmission, if such notice or communication is received
via facsimile at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Business Day, or (ii) the next Business Day after
the date of transmission, if such notice or communication is received via
facsimile at the facsimile number specified in this Section on a day that is not
a Business Day or later than 6:30 p.m. (New York City time) on any Business Day;
or (c) when delivered by a recognized overnight courier or in person, be
effective upon receipt when delivered.

 

24



--------------------------------------------------------------------------------

Section 7.04 Confidentiality.

(a) The terms, conditions and provisions of this Agreement and any other Closing
Document (the “Confidential Information”), shall be kept confidential by
Orthovita and RST, and shall be used by Orthovita and RST only in connection
with this Agreement and any other Closing Document and the transactions
contemplated hereby and thereby, except to the extent that such information
(i) is already in the public domain at the time the information is disclosed,
(ii) thereafter becomes lawfully obtainable from other sources, (iii) is
required to be disclosed in any document to be filed with any Government
Authority, or (iv) is required to be disclosed under securities laws, rules and
regulations applicable to Orthovita or RST, as the case may be, or pursuant to
the rules and regulations of the Nasdaq Market or any other stock exchange or
stock market on which securities of Orthovita may be listed for trading.
Notwithstanding the foregoing, Orthovita and RST may disclose such information
to their partners, directors, employees, managers, officers, investors, bankers,
advisors, trustees and representatives on a need-to-know basis, provided that
such Persons shall be informed of the confidential nature of such information
and shall be obligated to keep such information confidential pursuant to the
terms of this Section 7.04(a). Orthovita will consult with RST, and RST will
consult Orthovita, on the form, content and timing of any such disclosures of
Confidential Information including, without limitation, any disclosures made
pursuant to applicable securities laws or made to investment or other analysts.

(b) Except as required by law or the rules and regulations of any securities
exchange or trading system or any Government Authority with similar regulatory
authority, or except with the prior written consent of the other party (which
consent shall not be unreasonably withheld), neither party shall issue any press
release or make any other public disclosure with respect to the transactions
contemplated by this Agreement or any other Closing Document. Orthovita and RST
shall jointly prepare a press release for dissemination promptly following the
Closing Date.

(c) Orthovita shall consult with RST, and RST shall have opportunity to review
and comment, with respect to public disclosures or filings to be made to the SEC
or any other Government Authority relating to the Closing Documents, or any
terms thereof.

Section 7.05 Successors and Assigns.

(a) No party to this Agreement is relying on any other party for tax advice in
respect of the transactions contemplated by this Agreement and the Closing
Documents, and each party has obtained tax advice based on its particular
circumstances from an independent tax advisor.

(b) IRS Circular 230 Disclaimer: Each party to this Agreement understands and
acknowledges that any U.S. tax advice contained in this Agreement (i) is not
intended or written to be used, and cannot be used, for the purpose of avoiding
penalties under the Internal Revenue Code and (ii) is written in connection with
the promotion or marketing of the transactions contemplated hereby or
tax-related matters addressed herein.

 

25



--------------------------------------------------------------------------------

Section 7.06 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

Section 7.07 Expenses.

Each party hereto will pay all of its own fees and expenses in connection with
entering into and consummating the transactions contemplated by this Agreement,
except as expressly set forth herein.

Section 7.08 Independent Nature of Relationship.

(a) The relationship between RST and Orthovita is solely that of seller and
purchaser, and neither Orthovita nor RST has any fiduciary or other special
relationship with the other or any of their respective Affiliates. Nothing
contained herein or in any other Closing Document shall be deemed to constitute
Orthovita and RST as a partnership, an association, a joint venture or other
kind of entity or legal form.

(b) Orthovita and/or any of its Affiliates shall not at any time obligate RST,
or impose on RST any obligation, in any manner or respect to any Person not a
party hereto other than obligations of RST’s partners, directors, employees,
managers, officers, investors, bankers, advisors, trustees or representatives
under Section 7.04.

Section 7.09 Entire Agreement.

This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Closing Documents constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings and negotiations, both
written and oral, between the parties with respect to the subject matter of this
Agreement. No representation, inducement, promise, understanding, condition or
warranty not set forth herein has been made or relied upon by either party
hereto. None of this Agreement, nor any provision hereof, is intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.

Section 7.10 Amendments; No Waivers.

(a) Neither this Agreement nor any term or provision hereof may be amended,
changed or modified except with the written consent of each of the parties
hereto. No waiver of any right hereunder shall be effective unless such waiver
is signed in writing by the party against whom such waiver is sought to be
enforced.

(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

26



--------------------------------------------------------------------------------

Section 7.11 Interpretation.

References to any agreement, document or instrument means such agreement,
document or instrument as amended, restated, supplemented or otherwise modified
from time to time in accordance with the applicable provisions thereof. When a
reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” Neither party hereto shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one party or the other.

Section 7.12 Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

Section 7.13 Counterparts; Effectiveness.

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 7.14 Severability.

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.

Section 7.15 Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO AND
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND

 

27



--------------------------------------------------------------------------------

UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH PARTY HERETO
HEREBY FURTHER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE COURTS REFERRED TO IN SUBSECTION (b) ABOVE OF THIS SECTION IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN THIS
AGREEMENT. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUIT, ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS
ON THE OTHER PARTY IN ANY OTHER MANNER PERMITTED BY LAW.

Section 7.16 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

Section 7.17 Trustee Capacity.

Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered on behalf of RST by Deutsche Bank Trust Company Delaware, as Owner
Trustee (the “Owner Trustee”), not individually or personally but solely in its
trustee capacity, in the exercise of the powers and authority conferred and
vested in it under the trust agreement of RST, (ii) each of the representations,
undertakings and agreements herein made on the part of RST is made and intended
not as personal representations, undertakings and agreements by the Owner
Trustee but is made and intended for the purpose of binding only RST and
(iii) under no circumstances shall the Owner Trustee be personally liable for
the payment of any indebtedness or expenses of RST or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by RST under this Agreement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ORTHOVITA, INC. By:   /s/ Antony Koblish Name:   Antony Koblish Title:  
President & CEO

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]



--------------------------------------------------------------------------------

ROYALTY SECURITIZATION TRUST I By:   Deutsche Bank Trust Company Delaware, not
in its individual capacity, but solely as Owner Trustee By:   /s/ Michelle Siwik
Name:   Michelle Siwik Title:   Associate By:   /s/ Edward A. Reznick Name:  
Edward A. Reznick Title:   President

[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]